 

Exhibit 10.2

AMENDMENT NO. 1 TO

SUBLEASE AGREEMENT

This Amendment No. 1 to Sublease Agreement (this “Amendment”) is entered into by
and between REG Life Sciences, LLC (“Sublandlord”) and MyoKardia, Inc.
(“Subtenant”).

WHEREAS, Sublandlord and Subtenant are parties to a certain Sublease Agreement
dated October 1, 2017 (the “Agreement”); and

WHEREAS, Sublandlord and Subtenant desire to amend the Agreement as set forth in
this Amendment to include additional space sublease to Subtenant within the
Building.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the adequacy of which is hereby acknowledged, the parties agree as
follows:

1.Amendment to Demise. Sublandlord and Subtenant hereby agree to amend Section 1
of the Agreement by (a) adding after Building in the first sentence: “and
approximately ±6,000 rentable square feet of office/lab space located on the
first floor of the Building (“Additional Sublease Premises”);” (b) adding at the
end of the second sentence: “and the square footage of the Additional Sublease
Premises shall be as specified in Exhibit A to Amendment No. 1 to Sublease
Agreement.”; and (c) adding as a new sentence: “As used throughout the Sublease,
Sublease Premises shall include Additional Sublease Premises unless otherwise
specified.”

 

2.Amendment to Use. Sublandlord and Subtenant hereby agree to amend Section 3 of
the Agreement by (a) deleting the word “solely”; and (b) adding after office:
“and lab”.

 

3.Amendment to Subrental and Security Deposit. Sublandlord and Subtenant hereby
agree to amend Section 4(a) of the Agreement by (a) adding after Sublease
Premises in the first Sentence: “only and thirty-six thousand Dollars ($36,000),
calculated at the rate of six Dollars ($6.00) per rentable square foot of
Additional Sublease Premises only”. Sublandlord and Subtenant further agree to
amend Section 5 of the Agreement by (a) deleting “twenty-six thousand, four
hundred Dollars ($26,400); and (b) replacing it with “sixty-two thousand, four
hundred Dollars ($62,400)”.

 

4.Amendment to Signage. Sublandlord and Subtenant hereby agree to amend Section
6 of the Agreement by (a) deleting “Subtenant shall have no right to maintain
Subtenant identification signs in any location in, on, or about the Sublease
Premises other than a listing in the lobby directory for the Building and an
identification sign located at the entry to the Building,”; and (b) replacing it
with “Subtenant shall be permitted to install standard signage (including
Building entrance signage) in accordance with the Master Lease,”.

 

5.Additional Provisions. Sublandlord and Subtenant hereby agree to amend the
Agreement by adding the following provisions:

 

 

a.

25.  Parking. Subtenant shall have access to project standard surface parking at
no additional cost or expense, subject to Section 7 of the Master Lease.

 

 

b.

26.  Decommissioning. Upon termination of the Sublease, Subtenant shall deliver
the Sublease Premises fully decommissioned.

 

Page 1 of 4

 

--------------------------------------------------------------------------------

 

 

c.

27. Sub-sublease. Subject to the Master Lease, Subtenant shall have the right to
assign all or any portion of its interest under this Sublease or sub-sublet all
or any portion of the Sublease Premises to any parent, subsidiary, or affiliate
of Sublandlord, or any party which results from a merger of consolidation of
Subtenant, or any party which acquires all or substantially all of the asset or
stock of Subtenant. Subtenant shall obtain prior written approval from
Sublandlord and Landlord for any sub-sublease or assignment to any other
third-party tenant which approval shall not be unreasonably withheld by
Sublandlord.

 

6.Consent of Landlord. This Amendment is subject to the written consent of the
Landlord and Sublandlord and Landlord approval of all requisite final sublease
and consent documents and the availability of the Additional Sublease Premises.

 

7.Ratification. Except as expressly amended by this Amendment, the Agreement
shall remain in full force and effect. The Agreement as amended by this
Amendment is in all respects ratified and confirmed, and the Agreement, as so
amended by this Amendment, shall be read, taken and construed as one and the
same instrument.

 

8.Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute one instrument.

 

9.Effectiveness. This Amendment is effective as of January 1, 2018.

 

 

 

[Remainder of page intentionally left blank]

 

 




Page 2 of 4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto.

REG Life Sciences, LLC.

 

By:

 

/s/ Eric M. Bowen

 

 

 

Name:

 

Eric M. Bowen

 

 

 

Title:

 

Vice President

 

 

 

MyoKardia, Inc.

 

 

 

By:

 

/s/ Jake Bauer

 

 

 

Name:

 

Jake Bauer

 

 

 

Title:

 

SVP, Finance Corp. Dev.

 




Page 3 of 4

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Additional Sublease Premises Plan

[g201805081900230782403.jpg]

Page 4 of 4

 